Citation Nr: 0310525	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  96-45 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to payment of periodic monetary benefits awarded 
but not paid prior to the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to December 
1973.  He died in January 1996.  The appellant is his 
surviving spouse.

This case first came before the Board of Veterans' Appeals 
(Board) from a decision rendered by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 1998, the Board denied the appellant's 
claim, which was characterized at that time as entitlement to 
an earlier effective date for accrued benefits purposes.  The 
appellant thereafter appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
means of a decision promulgated in January 2003, reversed the 
Board's June 1998 decision, and remanded the claim to the 
Board for action in accordance therewith.


FINDING OF FACT

Monetary benefits had been awarded but not paid to the 
veteran prior to his death in January 1996.


CONCLUSION OF LAW

Periodic monetary benefits awarded but not disbursed to the 
veteran prior to his death are payable to his surviving 
spouse.  38 U.S.C.A. § 5121(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The basic facts of this case are as follows.  The veteran, 
who was the spouse of the appellant, was in receipt of a 50 
percent rating for service-connected schizophrenia.  In 
October 1995, the Board increased this rating to 100 percent; 
an effective date of January 15, 1992, was thereafter 
assigned by the RO.  In January 1996, the veteran died before 
receiving any retroactive benefits relative to those 
decisions.  The RO subsequently awarded the appellant 
additional benefits, to include what was characterized as 
accrued benefits, for a two-year period preceding the 
veteran's death.

Under 38 U.S.C.A. § 5121(a) (West 2002), periodic monetary 
benefits to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death and due and unpaid for a period not 
to exceed two years, shall, upon the death of that 
individual, be payable, in certain circumstances, to the 
veteran's spouse.  The Court has held, however, that the two-
year limitation imposed by 38 U.S.C.A. § 5121(a) does not 
apply to those periodic monetary benefits that were awarded 
but not paid to a veteran before his or her death.  Bonny v. 
Principi, 16 Vet. App. 504 (2002) (appellant was entitled to 
receive the full amount of an award of periodic monetary 
benefits that under an existing RO decision had been awarded 
to her deceased husband but not paid before his death).  

That analysis is also applicable to the instant case.  The 
benefits due to the veteran but not paid to him before his 
death were derived from an existing RO decision (implementing 
a Board decision) awarding him an increased rating effective 
as of January 1992.  That decision entitled him to 
retroactive benefits representing the difference between the 
amount of compensation benefits he had received since January 
1992 and the amount of compensation benefits equal to a 100 
percent rating from that time until his death.  The appellant 
is accordingly entitled to the full amount of benefits due to 
her husband but not paid before his death.  

The Board notes, with regard to its duties and obligations to 
assist the appellant in the development of her claim, that 
she was not apprised of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002); see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  In view of the fully favorable 
decision rendered herein, however, VA's failure in that 
regard is not prejudicial to her interests.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).   


ORDER

Payment of periodic monetary benefits awarded but not paid 
prior to the veteran's death is granted, subject to the laws 
and regulations governing the disbursement of VA 
compensation.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

